Citation Nr: 0318138	
Decision Date: 07/29/03    Archive Date: 08/05/03

DOCKET NO.  00-16 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than May 7, 1999, 
for an evaluation of 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel






INTRODUCTION

The veteran had active service from April 1943 to October 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania which assigned an effective date of 
May 7, 1999, for an increased evaluation of 10 percent for 
bilateral hearing loss disability.

In a May 2001 decision, the Board denied the veteran's 
appeal.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court), which 
entered judgment in April 2003 of its order reversing the 
decision of the Board and remanding the case to the Board for 
action consistent with its order. 


FINDING OF FACT

In an order for which judgment was entered in April 2003, the 
Court reversed the decision of the Board and held that the 
veteran is entitled to an effective date of May 14, 1998, for 
a 10 percent disability evaluation for bilateral hearing 
loss.


CONCLUSION OF LAW

The veteran is entitled to an effective date of May 14, 1998, 
for a 10 percent disability evaluation for bilateral hearing 
loss.  38 U.S.C.A. § 7252 (West 2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted above, the Board denied entitlement to an effective 
date earlier than May 7, 1999, for a 10 percent evaluation 
for bilateral hearing loss in a decision of May 2001, but 
this decision was reversed by the Court, which determined 
that the proper effective date for the increased evaluation 
of 10 percent is May 14, 1998.  Accordingly, the veteran is 
entitled to this earlier effective date for the 10 percent 
evaluation.


ORDER

Entitlement to an effective date of May 14, 1998, for a 10 
percent evaluation for bilateral hearing loss is granted, 
subject to the criteria governing the payment of monetary 
benefits.



		
	Shane A. Durkin
      Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

